Citation Nr: 0511604	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 until 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran appealed the denial of 
entitlement to service connection for bilateral tinnitus.  
However, in an April 2004 rating decision, the RO granted 
service connection for his bilateral tinnitus.  Because the 
claim was granted in full, the only issue remaining on appeal 
is the veteran's claim of entitlement to service connection 
for bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently has bilateral hearing loss as a 
result of acoustic trauma during his period of active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
this case, the veteran submitted several letters from family 
members observing that the veteran's hearing was impaired 
following service.  The Board notes that the family members 
are not diagnosing his hearing loss; rather, they are 
recounting symptomatology over a period of time.  
Accordingly, the Board finds their accounts credible evidence 
of the veteran's increased hearing difficulty after service.  
The veteran has also indicated that his military assignment 
was to repair and test weapons, which he believes was the 
cause of his hearing loss.

In support of his contention, the veteran cited a notation in 
his service medical records (SMRs) that an audiogram 
conducted in March 1968 revealed slight high frequency 
hearing loss.  Additionally, the audiogram on the veteran's 
separation physical in October 1968, while still within 
normal limits, indicated that the veteran's hearing acuity 
had decreased in the higher frequencies from what was shown 
on his induction physical.

Following separation, the veteran's file is void of any 
treatment for hearing problems for more than a decade.  
Nevertheless, the file contains audiograms from 1981, 1985, 
and 1995 indicating high frequency hearing loss, as well as a 
1984 statement from the veteran's treating physician which 
noted that the veteran had sensorineural hearing loss from 
being around noise.  In 1995, the veteran's treating 
physician stated that the veteran had high frequency 
sensorineural hearing loss which the physician believed began 
during the veteran's active duty in the service.  

In an effort to help substantiate the veteran's claim, the VA 
provided the veteran with a hearing examination in March 
2004.  Tests revealed that the veteran had mild to moderately 
severe sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.  
However, after reviewing the veteran's claims file, the 
examiner noted that tests at the time of separation indicated 
hearing within normal limits, and therefore concluded that 
the veteran's present hearing loss was not as likely as not 
related to acoustic trauma incurred during military service.  
The Board notes that while the examiner commented on the 
veteran's in-service medical records, he did not address 
either the letters from the veteran's family, or the 
veteran's post-service treatment records.

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e. where the evidence supports the claim 
or is in relative equipoise, the appellant prevails).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56.  Only where the "fair preponderance of the evidence" is 
against the claim will the veteran lose.  Id.

In this case, two medical opinions agree that the veteran 
currently has bilateral hearing loss.  One opinion states 
that the veteran's hearing loss began in the army, while the 
other indicates that it was more likely than not that the 
veteran's hearing loss started after service.  However, after 
combining the testimony of the veteran and his family that 
the veteran's hearing worsened significantly in the Army with 
the medical opinion that the veteran's hearing loss began in 
the Army, the balance of positive and negative evidence 
necessarily tilts towards the veteran, and the benefit of the 
doubt rule mandates that we decide in his favor.  
Accordingly, the Board finds that the veteran's exposure to 
loud sounds during his time in active service caused his 
bilateral sensorineural hearing loss, and thus his claim of 
entitlement to service connection for the bilateral hearing 
loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs


